Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 10, 11, and 20 have been amended. Claims 2 and 12 have been canceled. Claims 1, 3-11, and 13-30 are pending. 

Response to Arguments
Applicant’s arguments, see pg. 12, filed 08/03/2022, with respect to the claim objection have been fully considered and are persuasive. The claim objection has been withdrawn.
Applicant's arguments filed  pg. 13 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the amended limitations recite a practical application of the abstract idea. Examiner disagrees. Applicant’s argues that the amendments are not a drafting effort designed to monopolize any judicial exception, however as stated by the CAFC, “while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., No. 2014-1139, 2014-1144, slip op. at 14 (Fed. Cir. June 12, 2015). Applicant also argues that the claim recites steps such as “transmitting, to the first rider device, first promotional data associated with the first promotional pick-up location” which cannot be purely performed in the human mind. The courts have identified limitations that did not integrate a judicial exception into a practical application, one such limitation being merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. In the instant application, the computer is merely transmitting the results of the evaluation, observation judgement, and/or opinion (judicial exception) to the rider device. By transmitting the first promotional data associated with the pick-up location, the additional limitation/element amounts to merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Examiner maintains the 101 rejection. 
Applicant’s arguments, see pg. 12, filed 08/03/2022, with respect to the 35 U.S.C. 103 rejection have been fully considered and are persuasive. The 35 U.S.C. 103 rejection has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1 and 3-10 recite a method (i.e. process), claims 11 and 13-20 recite a system (i.e. machine). Therefore claims 1, 3-11, and 13-20 fall within one of the four statutory categories of invention. 
Independent claims 1 and 11 recite the limitations of receiving a plurality of pick-up requests, each including a rider location; identifying, for the plurality of pick-up requests, one or more first pick-up locations according to proximity to the rider locations of the plurality of pick-up requests, wherein the identifying comprises: determining a first requested pick-up location associated with a first pick-up request of the plurality of pick-up requests; determining a first fair stop location based on the first requested pick-up location; evaluating the first fair stop location with respect to promotional locations corresponding to businesses; determining that a first promotional pick-up location is in the promotional locations and within a threshold distance from the first fair stop; scoring a plurality of routes for the plurality of pick-up requests, wherein: a first route of the plurality of routes includes the first fair stop location but not the first promotional pick-up location; and a second route of the plurality of routes includes the first promotional pick- up location but not the first fair stop location; and selecting, based on the scoring of the plurality of routes, the first promotional pick- up location as a first pick-up location for the first pick-up request; AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 3 of 15 Application Number: 16/772,201 transmitting, to a first rider associated with the first pick-up request, the first promotional pick-up location without also transmitting the first fair stop location; determining that the first rider device has arrived at the first promotional pick-up location; and transmitting, to the first rider, first promotional data associated with the first promotional pick-up location. The limitations are drawn to providing a transport service for a user, and corresponds to certain methods of organizing human activity (managing personal interactions, etc.), i.e. receiving a plurality of pick-up requests, each including a rider location; transmitting promotional pick-up and first pick-up location data. Further, the claim limitations correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. identifying, for the plurality of pick-up requests, one or more first pick-up locations according to proximity to the rider locations of the plurality of pick-up requests; evaluating the first fair stop location with respect to promotional locations corresponding to businesses; determining that a first promotional pick-up location is in the promotional locations and within a threshold distance from the first fair stop. The claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of  a computer, a database, a first rider device, one or more processing devices and one or more memory devices storing executable code (claim 11). The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 3 and 13 recite the limitations of traveling to the one or more first pick-up locations by a vehicle; and 31WO 2019/125389PCT/US2017/067113invoking payment from an entity associated with the first promotional pick-up location to an entity associated with the vehicle. The claims recite limitations that are further directed to the abstract idea. The claims further recite the additional elements of an electronic transfer of payment and processing devices (claim 13). The additional element of an electronic transfer of payment amounts to generally linking the judicial exception to a particular field of use. The additional elements of the electronic transfer of payment and the processing devices (claim 13) also amounts to no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, the additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 4-10 and 14-20 recite additional limitations and/or elements that are further directed to the abstract idea analyzed above. Therefore, claims 4-10 and 14-20 are also rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 11 recite the amended limitations of: receiving a plurality of pick-up requests, each including a rider location; identifying, for the plurality of pick-up requests, one or more first pick-up locations according to proximity to the rider locations of the plurality of pick-up requests, wherein the identifying comprises: determining a first requested pick-up location associated with a first pick-up request of the plurality of pick-up requests; determining a first fair stop location based on the first requested pick-up location; evaluating the first fair stop location with respect to a database of promotional locations corresponding to businesses; determining that a first promotional pick-up location is in the database of promotional locations and within a threshold distance from the first fair stop; scoring a plurality of routes for the plurality of pick-up requests, wherein: a first route of the plurality of routes includes the first fair stop location but not the first promotional pick-up location; and a second route of the plurality of routes includes the first promotional pick- up location but not the first fair stop location; and selecting, based on the scoring of the plurality of routes, the first promotional pick- up location as a first pick-up location for the first pick-up request; AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 3 of 15 Application Number: 16/772,201 transmitting, to a first rider device associated with the first pick-up request, the first promotional pick-up location without also transmitting the first fair stop location; determining that the first rider device has arrived at the first promotional pick-up location; and transmitting, to the first rider device, first promotional data associated with the first promotional pick-up location. There is no support for the underlined and italicized limitations above. Applicant states in the Remarks (pg. 12) that support is found in [0033]-[0067] and Fig. 3, however upon reviewing the cited portions of the specification, no support was found. The portion(s) of the specification most relevant to the amended limitations include: 
[0051] disclosing assigning scores to each route of possible routes for a single shuttle according to the ETA and robustness determined for each route… for a set of routes, an aggregate score of the scores for individual routes in the set may be calculated.
[0052] disclosing that the route with the highest score or the set of routes with the highest aggregate score may be selected
[0053] discloses tabulating  promotional offers for the selected route or set of routes. In particular, each promotional stop included in the selected route or set of routes may be identified and tabulated
[0059] disclosing transmitting, to a rider device, locations of pick-up and drop-off locations determined according to the method 300 for the rider location and drop-off location specified in a ride request from a user associated with the rider device. As described above, this may include a "fair" location or corresponding promotional location as determined at steps 326 and 328 and as selected for inclusion in a route according to steps 330-338. The pick-up and drop-off locations may be transmitted with an intended time of arrival for each location based on expected shuttle speed according to the congestion data of step 334. The pick-up and drop-off locations may be presented in an application executing on the rider device and may be presented with navigation instructions informing the rider how to arrive at a pick-up location or travel from a drop- off location to a desired destination. The current location of the shuttle assigned to the rider's ride request may also be transmitted and displayed to the rider…The rider may then proceed to the pick-up location by the time of arrival for the pick-up location in order to meet the shuttle.
Nowhere in the specification is there an indication that a first route of the plurality of routes includes the first fair stop location but not the first promotional pick-up location; and a second route of the plurality of routes includes the first promotional pick- up location but not the first fair stop location; and selecting, based on the scoring of the plurality of routes, the first promotional pick- up location as a first pick-up location for the first pick-up request; AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 3 of 15Application Number: 16/772,201 transmitting, to a first rider device associated with the first pick-up request, the first promotional pick-up location without also transmitting the first fair stop location. In fact, the specification discloses in [0059] that the transmission to the rider device of the locations of the pick-up location may include a "fair" location or corresponding promotional location as determined at steps 326 and 328 and as selected for inclusion in a route. Further, [0050] of the specification discloses computing an estimated time of arrival, but does not disclose determining that the rider device has arrived at the first promotional pickup location. The specification also fails to provide support for the selection of a first promotional pick-up location as a fist pick-up location for the first pick-up request based on the scoring of the plurality of routes, the first route including the first fair stop location but not the first promotional pick-up location; and the second route of the plurality of routes includes the first promotional pick- up location but not the first fair stop location. The amended limitations of claims 1 and 11 constitute new matter. 
Dependent claims 3-10 and 13-20 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to their dependency on rejected claims 1 and 11.

Novel/Non-obvious
	There is no prior art rejection on the current claim limitations. The closest and most relevant prior art reference is Tolkin (2017/0169535) which discloses the a travel coordination and routing system including multiple pick-up locations, as well as promotional pick-up locations (in Tolkin, “alternate” locations), as well as fair stop locations in the region. Tolkin does not explicitly disclose scoring a plurality of routes with the first route including the first fair stop, but not the first promotional puck-up location; the second route including the first promotional pick-up location, but not the first fair stop location; and selecting based on the scoring of the routes, the first promotional pick-up location as a first pick-up location for the first pick-up request. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628